Citation Nr: 0736952	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling for 
chondromalacia, and 10 percent disabling for arthritis with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1957, and from March 1958 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that granted an increased rating of 10 percent for 
a right knee disability.  By a March 2004 rating decision, 
the RO awarded a separate 10 percent rating for arthritis 
with limitation of motion.  In January 2007, this case was 
remanded by the Board for further development.


FINDING OF FACT

At all time sunder consideration, the veteran's right knee 
disability has been manifested by range of motion now worse 
than from 0 degrees to 100 degrees.  With repetitive use, 
there is no increased limitation of motion due to weakness, 
fatigability, or incoordination.  There is no clinical 
evidence of locking, effusion, or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a right knee disability under Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5259, 5260, 5262 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for arthritis with limitation of motion of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003 and December 
2003; rating decisions in July 2003 and March 2004; a 
statement of the case in March 2004; and a supplemental 
statement of the case in April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2007 supplemental statement of the 
case.  In August 2007, the veteran submitted additional 
evidence to the Board in support of his increased rating 
claim that had previously been submitted to, and considered 
by, the RO.  Therefore, the Board finds that neither an 
issuance of a statement of the case or waiver of the evidence 
submitted is required, because the evidence submitted is 
duplicative of evidence previously considered by the RO.  
38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

In this case, the veteran appealed the original assignment of 
a disability rating for the degenerative arthritis in his 
right knee following an award of service connection.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal, that is, since the original 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  338 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The regulations prohibit pyramiding and but 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups. 38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  VAOPGCPREC 23- 97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate finding must be based 
on additional disability and a separate compensable rating 
must be warranted under each DC.

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg that 
warrants a compensable rating, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's right knee disability has been rated 10 percent 
disabling under DC 5257 (recurrent subluxation or 
instability) and 10 percent disabling under DC 5010 
(traumatic arthritis).  Diagnostic codes 5258 (dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint), 5259 (removal of semilunar 
cartilage), 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg) are also potentially 
applicable in this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, on examination in May 2003, 
January 2004, and March 2007, there was no objective evidence 
of ankylosis or impairment of the tibia and fibula.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

VA medical records dated in December 1998 showed full range 
of motion of the knees bilaterally with grinding.  In 
February 2000, his extremities were found to have a good 
range of motion.  In August 2000, he was diagnosed with 
osteoarthritis of the knees.

At a May 2003 VA examination, an MRI of the knees showed 
significant tricompartmental degenerative changes.  He had a 
range of motion from 0 degrees to 100 degrees in both knees.  
McMurray test was positive.  Lachman test was negative.  X-
rays showed narrowing of the joint spaces of both knees.  The 
examiner diagnosed chondromalacia of both knees with 
degenerative joint disease and moderate loss of function.

On private orthopedic consultation in January 2004, the 
veteran complained of right knee pain, locking, catching, and 
giving way.  Physical examination revealed mild bilateral 
genu varum.  There was slight swelling, joint line 
tenderness, slight medial laxity, degenerative arthritis, and 
a flexion contracture of approximately 70 degrees, with 
further flexion to no more than 110 degrees.  The veteran was 
found to have mild MCL laxity only (the collateral ligaments 
were found to be stable).  The McMurray test was positive, 
and the Lachman test was negative.  An x-ray examination 
revealed significant tricompartmental arthritis in both knees 
especially affecting the medial but to a lesser extent the 
patellofemoral compartment.  The physician recommended that 
the veteran undergo arthroscopic surgery and he was informed 
that he may eventually require a total right knee 
replacement.  He reported right knee locking episodes and an 
MRI examination revealed a torn medial meniscus, and a normal 
anterior cruciate ligament without laxity or sprain.  The MRI 
also revealed a normal posterior cruciate, lateral 
collateral, and medial collateral ligaments.  There was 
evidence of small joint effusion.  The impression was small 
volume joint effusion with degenerative horizontal cleavage 
tear posterior horn and body of the medical meniscus with 
severe secondary osteoarthritic changes in the medial 
femorotibial compartment.

On March 2007 VA joints examination, he presented with 
complaints of flare ups of bilateral knee pain, particularly 
with strenuous activities like climbing or going up and down 
stairs.  He reported a 50 percent reduction of function 
during flare-ups.  He reported that at rest, his right knee 
pain was minimal, but increased with movement, limiting his 
ability to walk or stand.  He had an arthroscopic procedure 
for arthroscopic debridement of the right knee after an MRI 
in January 2004.  X-rays bilaterally revealed severe 
narrowing of the medial compartment of each knee with mild 
reactive sclerosis in the opposing bone surfaces.  However, 
there was no joint effusion on either side or evidence of 
soft tissue swelling.  The impression was advanced medial 
compartment degenerative change of the knees bilaterally.  
Examination of the right knee showed a range of motion from 0 
to 100 degrees, with moderate prominence of the medial 
femoral condyle, with pain at 100 degrees.  There was no 
effusion and the ligaments were stable and intact, there was 
no positive McMurray test.  Following repetitive use, there 
was no increased limitation of motion due to weakness, 
fatigability, or incoordination during the examination and 
ankylosis was not found.  His condition was diagnosed as 
severe chondromalacia bilaterally with severe degenerative 
joint disease.

Diagnostic Code 5259 provides for a maximum rating of 10 
percent for the removal of semilunar cartilage, so this 
diagnostic code cannot serve as a basis for an increased 
rating in this case.  Furthermore, while the March 2007 VA 
examiner report found that the veteran underwent an 
arthroscopic debridement of the right knee after an MRI in 
January 2004, there is no medical documentation in the claims 
file that corroborates this finding.  In addition, in 
correspondence dated in March 2007, the veteran alludes to 
the prospect of arthroscopy citing from the January 2004 
private orthopedist's report that he declined such surgery 
due to his age, "including the risk of infection, 
neurovascular damage, and DVT."

Diagnostic Code 5258 (dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint) has one rating:  20 percent.  38 C.F.R. § 4.71a, DC 
5258.  While the veteran has complained of pain and locking 
of his right knee, the competent medical evidence is negative 
for any evidence of joint effusion.  In addition, while there 
are the subjective complaints of right knee locking, there is 
no competent medical evidence that references semilunar 
cartilage or a finding of dislocated semilunar cartilage.  
Accordingly, the Board finds that the veteran is not entitled 
to a 20 percent rating under DC 5258 for his right knee.  The 
Board now turns to the remaining criteria.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  By VA 
examination in May 2003 and March 2007, right knee range of 
motion was from 0 to 100 degrees.  On private evaluation in 
January 2004, right knee flexion contracture was 
approximately 70 degrees, with further flexion to no more 
than 110 degrees.  By VA examination in March 2007, the right 
knee showed a range of motion from 0 to 100 degrees, with 
moderate prominence of the medial femoral condyle, with pain 
at 100 degrees.  Here, he is not entitled to a higher rating 
for limitation of motion under DC 5260, because flexion is 
not limited to 30 degrees or less.  At no time has the 
flexion of the right knee been limited to more than 100 
degrees.  Limitation of flexion to 100 degrees or better does 
not warrant a rating higher than 10 percent under DC 5260.  
Nor is he entitled to a higher rating under DC 5261 as 
extension is not limited to 15 degrees or less, as he has a 
range of extension to 0 degrees.

The Board has determined that the veteran is not entitled to 
a compensable rating for the right knee under either DC 5260 
or 5261.  Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable because separate ratings can only be assigned when 
the criteria for a compensable rating under both DC 5260 and 
DC 5261 were met.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  At the March 2007 VA examination, 
following repetitive use, there was no increased limitation 
of motion due to weakness, fatigability, or incoordination 
during the examination and ankylosis was not found.  There 
was pain at 100 degrees.  Thus, even if the veteran does 
experience occasional flare-up of his right knee disability, 
the Board finds it unlikely, and there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the right knee is limited in motion to 15 degrees extension 
or 30 degrees flexion, and thus the requirements for an 
increased rating for the right knee are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis of the right knee 
where there is a noncompensable level of limitation of motion 
of the knee, with X-ray findings of arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003, 5010.  Thus, as the veteran's right knee disability 
has been rated under DC 5257 which contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).  Rating the same disability under both DCs 
would constitute pyramiding, which is prohibited.  38 C.F.R. 
§ 4.14 (2007).

In addition, the Board finds that an increased rating is not 
warranted pursuant to DC 5257.  The evidence shows no more 
than slight recurrent lateral instability at all times under 
consideration.  In fact, the most recent examination stable 
and intact ligaments.  Therefore, the Board finds that a 
moderate level of recurrent lateral instability is not shown 
to warrant a higher rating under DC 5257.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the regular schedular standards are not 
inadequate.  While the March 2007 VA examiner indicated that 
he underwent debridement, there is no evidence and the 
veteran does not contend that he has been hospitalized for 
treatment of his right knee.  Neither does the record reflect 
marked interference with his employment.  While the veteran 
claims that his right knee disability is severe enough as to 
require him to remain in bed or sitting down with ice packs 
and pain killers, the competent medical evidence is negative 
for such a recommendation made by a physician.  Therefore, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his right knee disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence in support of a rating 
in excess of 10 percent for a right knee disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an increased 
rating for a right knee disability, currently rated as 10 
percent disabling for chondromalacia under DC 5257, and 10 
percent disabling for arthritis with limitation of motion 
under DC 5010, is denied.


ORDER

An increased rating for a right knee disability, currently 
rated as 10 percent disabling for chondromalacia under DC 
5257, and 10 percent disabling for arthritis with limitation 
of motion under DC 5010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


